Citation Nr: 1530017	
Decision Date: 07/14/15    Archive Date: 07/21/15

DOCKET NO.  12-21 170	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to service connection for Prinzmetal's angina.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Gibson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1968 to June 1970, and he is confirmed to have served within the Republic of Vietnam during the Vietnam Era.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a November 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.

In May 2015, the Veteran had a personal hearing before the undersigned Veterans Law Judge.


FINDING OF FACT

The Veteran's Prinzmetal's angina is presumed to be related to his service.


CONCLUSION OF LAW

The criteria for service connection for Prinzmetal's angina are met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307(a)(6), 3.309(e) (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Prinzmetal's angina is listed among the conditions presumed to be service connected in veterans that have been exposed to certain herbicidal agents.  Veterans who served in Vietnam are presumed to have been exposed to these certain herbicidal agents, including Agent Orange.  38 U.S.C.A. § 1116(a)(1),(2), (f); 38 C.F.R. §§  3.307(a)(6)(iii), 3.309(e).

The Veteran was diagnosed with Prinzmetal's angina at the February 2010 VA examination.  His service in Vietnam has been confirmed.  Accordingly, service connection for Prinzmetal's angina is warranted.


ORDER

Service connection for Prinzmetal's angina is granted.



____________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


